Citation Nr: 1615579	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-13 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for the service-connected allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1986 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the record.  

In February 2015, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a VA examination.  This was accomplished and the Board finds that the AOJ substantially complied with the February 2015 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of increased rating for prostatitis, irritable bowel syndrome, bilateral restless leg syndrome, and bilateral hearing loss, and the issues of service connection for hypothyroidism, gout, and sleep apnea, as well as the issues of reopening service connection for right wrist tendonitis and right calf strain have been raised by the record in a November 2015 statement, but have not been adjudicated by the AOJ.  See November 2015 VA Form 21-526EZ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

For the entire initial rating period from December 1, 2006, the allergic rhinitis disability has not been manifested by nasal polyps. 


CONCLUSION OF LAW

For the entire initial rating period from December 1, 2006, the criteria for an initial disability rating in excess of 10 percent for allergic rhinitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appeal for a higher initial rating for the right foot disability, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, relevant VA examination reports, the December 2014 Board hearing transcript, and the Veteran's written statements.  

VA most recently examined the lumbar spine in April 2015.  The Board finds that the above-referenced examination report is adequate for VA rating purposes because it was written after an interview with the Veteran, examination of the Veteran, and contains findings regarding the severity of the allergic rhinitis disability on appeal supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating allergic rhinitis, and finds that the severity of the disability on appeal has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis for Allergic Rhinitis

The Veteran is in receipt of a 10 percent disability rating for allergic rhinitis under Diagnostic Code (DC) 6522 for the entire initial rating period.  See 38 C.F.R. 
§ 4.97.  Allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating; and allergic rhinitis with polyps warrants a 30 percent rating.  
38 C.F.R. § 4.97, DC 6522.

The Veteran contends that the allergic rhinitis disability warrants a higher rating than 10 percent because he has a deviated septum, constant nasal drip, recurrent total nasal obstruction, and hoarseness of voice.  See, e.g., February 2014 Board hearing transcript.

After a review of the lay and medical evidence of record, the Board finds that, for the entire initial rating period from December 1, 2006, the weight of the evidence demonstrates that a disability rating in excess of 10 percent is not warranted for the allergic rhinitis disability.  The evidence shows the allergic rhinitis has not manifested with polyps.  

The Veteran underwent a VA examination in September 2007 where he reported interference with breathing and hoarseness of voice due to the service-connected allergic rhinitis.  Upon examination in September 2007, there was no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  The September 2007 VA examination report also indicated that there was no rhinitis noted upon examination of the nose.  A review of the record after the September 2007 VA examination reveals medical findings of a deviated septum, an April 2010 surgery for deviated septum, and multiple notations of nasal passage obstruction.  During the April 2015 VA examination, the Veteran reported nasal congestion, nasal drainage, cough, and itchy watery eyes.  Upon examination in April 2015, there was no nasal obstruction, no nasal polyps, no scar, and no disfigurement.  The April 2015 VA examination noted that at times when the Veteran is very congested, he can become totally blocked in both nares. 

At no point during the appeal period did the allergic rhinitis disability manifest in nasal polyps.  The Veteran has not alleged, and the record does not otherwise reflect, that the Veteran has nasal polyps.  The September 2007 and April 2015 VA examination reports reflect clinical findings of no nasal polyps.  VA CT scan reports dated in May 2008 and December 2011 show that the Veteran had no nasal polyps.  Similarly, a January 2012 VA treatment record shows a clinical finding of no nasal polyps. 

Throughout the initial rating period from December 1, 2006, the allergic rhinitis disability has manifested in partial or total nasal obstruction in one or both sides without polyps.  This disability picture more nearly approximates the 10 percent rating criteria rather than the higher (30 percent) rating criteria under DC 6522.  
38 C.F.R. § 4.97.  The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat.  The Veteran is already in receipt of a 10 percent disability rating for his service-connected sinusitis.  While the Veteran has reported and referenced other nasal symptoms such as headaches, nasal discharge, and hoarseness of voice, such symptoms are rated as part of the separately service-connected sinusitis disability, so may not be considered again in the rating for the service-connected allergic rhinitis disability, as to do so would constitute pyramiding in violation of 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261-62.
 
Based on the foregoing, the preponderance of the evidence weighs against a finding that the allergic rhinitis disability more closely approximates the criteria for the next higher rating of 30 percent under DC 6522 at any time during the entire initial rating period from December 1, 2006.  See 38 C.F.R. § 4.97.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the allergic rhinitis disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the allergic rhinitis disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria specifically provide for ratings based on the presence of polyps and nasal obstruction (38 C.F.R. § 4.97, DC 6522).  In this case, comparing the Veteran's disability level and symptomatology of the allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Throughout this appeal, the Veteran also has reported and referenced other nasal symptoms such as headaches and nasal discharge; however, such symptoms are rated as part of the separately service-connected sinusitis disability, so may not be considered again in the rating for the service-connected allergic rhinitis disability, as to do so would constitute pyramiding in violation of 38 C.F.R. § 4.14.  Therefore, the Board finds that the record does not reflect that the Veteran's allergic rhinitis disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are bilateral plantar fasciitis, degenerative arthritis of the lumbar spine with intervertebral disc syndrome, left lower extremity radiculopathy, right and left knee degenerative arthritis, bilateral episcleritis, benign paroxysmal positional vertigo, tinnitus, chronic bilateral maxillary sinusitis, allergic rhinitis, hypertension, prostatitis, bilateral hearing loss, erectile dysfunction, herpes simplex type 2, migraine, and bilateral restless leg syndrome.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected allergic rhinitis disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  The September 2007 and April 2015 VA examiners opined that the allergic rhinitis disability does not impact the Veteran's ability to work.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating for the allergic rhinitis disability in excess of 10 percent, for the entire initial rating period from December 1, 2006, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


